Title: From George Washington to William Livingston, 5 October 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters Harlem Heights Oct. 5. 1776

The Congress having directed me, by a Resolve of the 26th Septemr to procure as soon as possible, an Exchange of the Officers and Soldiers taken on Long Island for the same Number of British Officers and privates, now prisoners in the united States, it becomes necessary for me to be informed of the Number and Ranks of the prisoners in the different States, in order to carry the same into Execution—You will therefore oblige me, by having made out and transmitted to me, an exact Return of the Number of Officers in New Jersey, their Ranks, Names and the Corps to which they belong. The Numbers of the non commissioned Officers and privates without their Names will be sufficient: They should also be collected from the different places

where they are stationed and brought together to some convenient place (Brunswick I should think) from whence they may be sent to Genl Howe when the Cartel is fully settled. I am Sir Yr most obt Servt.
